        Case 5:21-mj-00039-JLT Document 6 Filed 08/05/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   )      Case No: 5:21-MJ-00039-1 JLT
                                                 )
12                   Plaintiff,                  )      ORDER APPOINTING COUNSEL
                                                 )
13           vs.                                 )
                                                 )
14   SABINO RAMOS,                               )
                                                 )
15                   Defendant.                  )
                                                 )
16

17          The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21          1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case

22   effective nunc pro tunc to August 3, 2021, for the initial appearance only. After the initial

23   appearance, the matter is referred to the Federal Defenders Office for assignment of counsel.

24   This appointment shall remain in effect until further order of this court.

25
     IT IS SO ORDERED.
26
        Dated:     August 5, 2021                              _ /s/ Jennifer L. Thurston
27                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
28
